Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 8, 12, 15, and 19 of the current application teaches similar subject matter as the prior art of Lee et al. (US 2018/0374476).  However claims 1, 5, 8, 12, 15, and 19 are allowed for the reasons pointed out by the applicant’s remarks filed on 11/18/2021. 
 Regarding Claims 1, 8, and 15, the prior art fails to teach “at least two portions of the input audio data associated with at least two different languages” and “the at least two portions of the input audio data directed to at least two different ones of the ASR models” as recited in 1, and “at least two portions of the input audio data associated with at least two different languages” and “such that the at least two portions of the input audio data are directed to at least two different ones of the ASR models” as recited in claims 8 and 15.  
Regarding Claims 5, 12, and 15, the previously objected subject matter has been rewritten into independent form.
Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20. And 21 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure
Cantanzaro et al. (US 2017/0148431) discloses end-to-end deep learning to recognize speech of vastly different languages.
Cantanzaro et al. (US 2017/0148433) discloses end-to-end deep learning to recognize speech of vastly different languages.
Thomson et al. (US 2020/0175961) discloses training of speech recognition systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SATWANT K SINGH/Primary Examiner, Art Unit 2672